                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION



GLEN DIMPLEX AMERICAS LTD.,
F/k/a DIMPLEX NORTH AMERICA
LIMITED,

       Plaintiff,

v.                                                                     Case No. 18-13504

TWIN-STAR INTERNATIONAL, INC.,                                       HON. AVERN COHN

     Defendant.
___________________________________/

  ORDER DENYING PLAINTIFF’S MOTION FOR EXPEDITED DETERMINATION
                             (Doc.16)
                               AND
 DENYING AS MOOT DEFENDANT’S MOTION TO SUSPEND BRIEFING (Doc. 29)


       This is a patent case involving electric “fireboxes.” The parties are competing

manufactures of “fireboxes” and each have patents related to them. This is the third

case they have litigated against one another. In the current case, plaintiff Glen Dimplex

Americas Ltd. f/k/a Dimplex North America (Dimplex) has sued defendant Twin-Star

International, Inc. (Twin-Star) seeing declaratory relief of non-infringement of three

Twin-Star patents: (1) U.S. Patent No. 9,476, 596 - containing a “dimmable feature,” (2)

U.S. Patent No. 9,459, 010 - containing a “heater disable” feature, and (3) U.S. Patent

No. 8,739,439 - containing a “multi-chromatic feature.” Twin-Star counterclaimed for

infringement.
      Before the Court is Dimplex’s motion styled:

      PLAINTIFF GLEN DIMPLEX AMERICAS LIMITED’S MOTION AND BRIEF IN
      SUPPORT FOR (1) EXPEDITED DETERMINATION OF WHICH OF THE
      ACCUSED PRODUCTS INCLUDE FEATURES THAT FALL WITHIN THE
      SCOPE OF PARAGRAPH 3F OF THE PARTIES’ SETTLEMENT AGREEMENT1
      (AND ARE, THEREFORE, IMMUNE FROM PATENT INFRINGEMENT
      CLAIMS); AND (2) ENTRY OF A PROTECTIVE ORDER LIMITING DISCOVERY
      TO INFORMATION IN SUPPORT OF SUCH A DETERMINATION

Putting aside the unwieldy title, Dimplex is asking the Court to rule on “which products

exemplify the features and conduct immunized from the patent claim herein by reason

of the ... parties’ January 8, 2015 Settlement Agreement” and limit discovery “which

supports the determination of which products are immune” based on the settlement

agreement. The Court held a hearing on the motion on May 7, 2019. The Court

directed Dimplex to supplement its motion with:

      1.     A description of the particular product features in question that are

      the subject of Twin-Star’s current patent accusations

      2.     A list of the devices that Dimplex manufactured and sold prior to

      January 8, 2015.

      Dimplex has filed a supplemental submission (Doc. 28), comprising 56 pages

and 5 exhibits. In response, Twin-Star filed a motion to “suspend” briefing on Dimplex’s

motion so that it can prepare a Rule 56(d) motion and declaration. (Doc. 29). Dimplex

      1
        In 2013, Dimplex sued Twin-Star. The case settled in 2015. Paragraph 3F of
the settlement agreement, dated January 8, 2015, provides:
       Twin-Star represents and warrants that it is unaware of any patent,
       trademark, trade secret, copyright, claim in a pending patent application or
       any other intellectual property right issued or pending that it believed to be
       infringed by Dimplex due to any present or part conduct or other wise
       applicable to any existing Dimplex product or conduct.


                                            2
filed an opposition to the motion. (Doc. 31).2

       Having reviewed the record, the Court is satisfied that Dimplex’s motion is

effectively a motion for summary judgment. Consideration of the issues put by the

motion are not appropriate at this stage in the case. As such, the motion is DENIED

WITHOUT PREJUDICE. Given this determination, Twin-Star’s motion to suspend

briefing is MOOT.

       The Case Manager shall schedule a status conference to chart the future course

of the case.

       SO ORDERED.



                                                 s/Avern Cohn
                                                 AVERN COHN
                                                 UNITED STATES DISTRICT JUDGE

Dated: 6/20/2019
      Detroit, Michigan




       2
       The parties are reminded of the Court’s civility principles and advises that
counsel would do well to abide by them in their future filings.

                                            3
